UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended June 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File Number 0-21803 AFTERMARKET TECHNOLOGY CORP. (Exact Name of Registrant as Specified in its Charter) Delaware 95-4486486 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1400 Opus Place - Suite 600, Downers Grove, IL 60515 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (630) 271-8100 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated filer xNon-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x As of July 20, 2007, there were 22,093,985 shares of common stock of the Registrant outstanding. AFTERMARKET TECHNOLOGY CORP. FORM 10-Q Table of Contents PART I. Financial Information Item 1. Financial Statements: Consolidated Balance Sheets at June 30, 2007 (unaudited) and December 31, 2006 Consolidated Statements of Income (unaudited) for the Three and Six Months Ended June 30, 2007 and 2006 Consolidated Statements of Cash Flows (unaudited) for the Six Months Ended June 30, 2007 and 2006 Notes to Consolidated Financial Statements (unaudited) Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures PART II. Other Information Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 4. Submission of Matters to a Vote of Security Holders Item 6. Exhibits SIGNATURES i Table of Contents AFTERMARKET TECHNOLOGY CORP. CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share data) June 30, December 31, 2007 2006 (Unaudited) Assets Current Assets: Cash and cash equivalents $ 22,501 $ 7,835 Accounts receivable, net 69,317 77,720 Inventories 60,009 56,904 Prepaid and other assets 3,625 3,788 Refundable income taxes 3,158 1,382 Deferred income taxes 6,768 7,771 Assets of discontinued operations 247 766 Total current assets 165,625 156,166 Property, plant and equipment, net 60,725 53,008 Debt issuance costs, net 585 664 Goodwill 132,375 132,375 Intangible assets, net 1,111 1,327 Long-term investments 2,693 1,966 Other assets 119 171 Total assets $ 363,233 $ 345,677 Liabilities and Stockholders' Equity Current Liabilities: Accounts payable $ 42,290 $ 46,906 Accrued expenses 25,050 19,102 Income taxes payable 3,027 - Deferred compensation 130 130 Liabilities of discontinued operations 377 1,015 Total current liabilities 70,874 67,153 Amount drawn on credit facility - 17,800 Deferred compensation, less current portion 3,094 2,352 Other long-term liabilities 2,562 2,335 Liabilities related to uncertain tax positions 1,756 - Deferred income taxes 27,626 23,707 Stockholders' Equity: Preferred stock, $.01 par value; shares authorized - 2,000,000; none issued - - Common stock, $.01 par value; shares authorized - 30,000,000; Issued (including shares held in treasury) - 27,387,681 and 27,109,709 as of June 30, 2007 and December 31, 2006, respectively 274 271 Additional paid-in capital 228,819 223,288 Retained earnings 105,475 85,913 Accumulated other comprehensive income 3,916 3,537 Common stock held in treasury, at cost - 5,324,863 and 5,303,083 shares as of June 30, 2007 and December 31, 2006, respectively (81,163 ) (80,679 ) Total stockholders' equity 257,321 232,330 Total liabilities and stockholders' equity $ 363,233 $ 345,677 See accompanying notes. 1 Table of Contents AFTERMARKET TECHNOLOGY CORP. CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data) For the three months ended June 30, For the six months ended June 30, 2007 2006 2007 2006 (Unaudited) (Unaudited) Net sales: Products $ 61,614 $ 55,864 $ 124,977 $ 113,571 Services 69,195 66,157 137,627 127,856 Total net sales 130,809 122,021 262,604 241,427 Cost of sales: Products 47,102 43,739 97,037 89,297 Products - exit, disposal, certain severance and other charges 713 - 713 - Services 50,155 51,836 101,788 101,445 Total cost of sales 97,970 95,575 199,538 190,742 Gross profit 32,839 26,446 63,066 50,685 Selling, general and administrative expense 16,598 13,659 30,912 26,234 Amortization of intangible assets 108 30 215 61 Exit, disposal, certain severance and other charges 513 581 513 687 Operating income 15,620 12,176 31,426 23,703 Interest income 101 43 185 468 Other income (expense), net 37 (98 ) 64 (71 ) Write-off of debt issuance costs - - - (1,691 ) Interest expense (276 ) (919 ) (694 ) (2,757 ) Income from continuing operations before income taxes 15,482 11,202 30,981 19,652 Income tax expense 5,338 4,390 11,178 7,111 Income from continuing operations 10,144 6,812 19,803 12,541 Loss from discontinued operations, net of income taxes (72 ) (48 ) (57 ) (8,977 ) Net income $ 10,072 $ 6,764 $ 19,746 $ 3,564 Per common share - basic: Income from continuing operations $ 0.47 $ 0.31 $ 0.91 $ 0.58 Loss from discontinued operations $ - $ - $ - $ (0.41 ) Net income $ 0.46 $ 0.31 $ 0.91 $ 0.16 Weighted average number of common shares outstanding 21,777 21,780 21,714 21,722 Per common share - diluted: Income from continuing operations $ 0.46 $ 0.31 $ 0.90 $ 0.57 Loss from discontinued operations $ - $ - $ - $ (0.41 ) Net income $ 0.46 $ 0.31 $ 0.90 $ 0.16 Weighted average number of common and common equivalent shares outstanding 22,104 22,025 22,022 21,989 See accompanying notes. 2 Table of Contents AFTERMARKET TECHNOLOGY CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) For the six months ended June 30, 2007 2006 (Unaudited) Operating Activities: Net income $ 19,746 $ 3,564 Adjustments to reconcile net income to net cash provided by operating activities - continuing operations: Net loss from discontinued operations 57 8,977 Write-off of debt issuance costs - 1,691 Depreciation and amortization 7,595 6,646 Noncash stock-based compensation 1,804 1,118 Amortization of debt issuance costs 79 333 Adjustments to provision for losses on accounts receivable (118 ) 96 Loss on sale of equipment 42 185 Deferred income taxes 5,382 495 Changes in operating assets and liabilities, net of businesses acquired or discontinued/sold: Accounts receivable 8,612 (6,223 ) Inventories (2,961 ) (6,884 ) Prepaid and other assets (516 ) (84 ) Accounts payable and accrued expenses 5,350 (9,080 ) Net cash provided by operating activities - continuing operations 45,072 834 Net cash provided by (used in) operating activities - discontinued operations (177 ) 4,279 Investing Activities: Purchases of property, plant and equipment (15,088 ) (4,143 ) Purchases of available-for-sale securities (2,364 ) (2,911 ) Purchase of assets of a business - (1,746 ) Proceeds from sales of available-for-sale securities 1,812 1,741 Proceeds from sale of property, plant and equipment 22 24 Net cash used in investing activities - continuing operations (15,618 ) (7,035 ) Net cash provided by investing activities - discontinued operations - 110 Financing Activities: Payments of term debt - (90,685 ) Borrowings (payments) on revolving credit facility, net (17,800 ) 49,200 Debt issuance costs - (786 ) Proceeds from exercise of stock options 2,934 7,363 Tax benefit from stock-based award transactions 673 1,492 Payments on amounts due to seller of acquired company - (25 ) Repurchases of common stock for treasury (484 ) (4,673 ) Net cash used in financing activities (14,677 ) (38,114 ) Effect of exchange rate changes on cash and cash equivalents 66 64 Increase (decrease) in cash and cash equivalents 14,666 (39,862 ) Cash and cash equivalents at beginning of period 7,835 45,472 Cash and cash equivalents at end of period $ 22,501 $ 5,610 Cash paid during the period for: Interest $ 470 $ 2,944 Income taxes, net 2,671 1,456 See accompanying notes. 3 Table of Contents AFTERMARKET TECHNOLOGY CORP. Notes to Consolidated Financial Statements (Unaudited) (In thousands, except share and per share data) Note 1. Basis of Presentation The accompanying unaudited consolidated financial statements of Aftermarket Technology Corp. (the “Company”) as of June 30, 2007 and for the three and six months ended June 30, 2007 and 2006 have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the three and six months ended June 30, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007.For further information, refer to the consolidated financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006. Certain prior-year amounts have been reclassified to conform to the 2007 presentation. Note 2. Inventories Inventories consist of the following: June 30, 2007 December 31, 2006 Raw materials, including core inventories $ 53,310 $ 49,984 Work-in-process 1,403 1,717 Finished goods 5,296 5,203 $ 60,009 $ 56,904 Note 3. Property, Plant and Equipment Property, plant and equipment, stated at cost less accumulated depreciation, is summarized as follows: June 30, 2007 December 31, 2006 Property, plant and equipment $ 148,057 $ 136,493 Accumulated depreciation (87,332 ) (83,485 ) $ 60,725 $ 53,008 4 Table of Contents Note 4. Warranty Liability The Company offers various product warranties for transmissions and engines sold to its customers in the Drivetrain segment.The specific terms and conditions of the warranties vary depending upon the customer and the product sold.Factors that affect the Company’s warranty liability include number of products sold, historical and anticipated rates of warranty claims and cost per claim.The Company accrues for estimated warranty costs as sales are made and periodically assesses the adequacy of its recorded warranty liability, included in accrued expenses, and adjusts the amount as necessary. Changes to the Company’s warranty liability are summarized as follows: For the three months endedJune 30, For the six months endedJune 30, 2007 2006 2007 2006 Balance at beginning of period $ 2,038 $ 2,653 $ 1,985 $ 2,499 Warranties issued 395 227 788 625 Claims paid / settlements (243 ) (359 ) (571 ) (449 ) Changes in liability for pre-existing warranties 5 (138 ) (7 ) (292 ) Balance at end of period $ 2,195 $ 2,383 $ 2,195 $ 2,383 Note 5. Credit Facilities On March 21, 2006, the Company entered into a credit agreement and related security agreement with certain banks (the “Credit Facility”). The Credit Facility provides the Company with a $150,000 five-year senior secured revolving credit facility.The Credit Facility can be increased by up to $75,000 under certain circumstances and subject to certain conditions (including the receipt from one or more lenders of the additional commitment). Amounts outstanding under the Credit Facility generally bear interest at LIBOR plus a specified margin or the prime rate plus a specified margin, depending on the type of borrowing being made.The applicable margin is based on the Company’s ratio of debt to EBITDA from time to time. Currently, the Company’s LIBOR margin is 1.0% and its prime rate margin is zero.Additionally, the Company is required to pay quarterly in arrears a commitment fee based on the average daily unused portion of the Credit Facility during such quarter, currently at a rate of 0.20% per annum.The Company must also pay fees on outstanding letters of credit at a rate per annum equal to the applicable LIBOR margin then in effect. Amounts advanced under the Credit Facility are guaranteed by all of the Company’s domestic subsidiaries and secured by substantially all of the Company’s assets and its domestic subsidiaries' assets.The Credit Facility contains several covenants, including ones that require the Company to maintain specified levels of net worth, leverage and interest coverage and others that may limit its ability to create liens, make investments, incur indebtedness, make fundamental changes, make asset dispositions, make restricted payments (including dividends) and engage in transactions with the Company’s affiliates and affiliates of its subsidiaries.The Company was in compliance with all debt covenants at June 30, 2007. 5 Table of Contents Amounts outstanding under the Credit Facility are generally due and payable on the March31, 2011 expiration date of the credit agreement.The Company can elect to prepay some or all of the outstanding balance from time to time without penalty. At June 30, 2007, the Company had no amounts outstanding under the Credit Facility and had $1,349 of letters of credit issued against the Credit Facility, resulting in a borrowing capacity of $148,651. Note 6. Accounting and Reporting of Uncertain Income Tax Positions In June 2006, the FASB issued Interpretation No. 48 (“FIN 48”), Accounting for Uncertainty in Income Taxes - An Interpretation of FASB Statement No. 109.FIN 48 clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with SFAS No. 109, Accounting for Income Taxes.This Interpretation prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. This Interpretation also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure, and transition.In connection with the Company’s adoption of FIN 48, as of January 1, 2007, the Company recorded a net decrease to retained earnings of $184 related to the measurement of a position the Company had taken with respect to certain tax credits allowed in its state income tax filings with the State of Oklahoma and reclassified certain previously recognized deferred tax attributes as FIN 48 liabilities.As of June 30, 2007 and January 1, 2007 (date of adoption), the Company had total unrecognized tax benefits of $1,756 and $1,719 comprised of (i) $471 and $434 for federal research and experimentation tax credits, respectively, (ii) $1,101 related to state income tax credits as of both periods, and (iii) $184 related to state income tax credits as of both periods.All of these tax credits could impact the Company’s effective tax rate. Final briefs are due on September 19, 2007, regarding the Oklahoma Tax Commission matter related to unrecognized state income tax benefits.It is reasonably possible that the uncertain tax position relative to these benefits could be decided in the Company’s favor, either wholly or in part, resulting in the recognition of up to $1,101 of additional income tax benefit.It is also reasonably possible that the Company will be contacted for examination regarding the $471 of unrecognized federal tax benefits and that the examination will be resolved in the Company’s favor. The last year examined by the IRS was 2004, and all years up through and including that year are closed by examination.The Company’s primary state tax jurisdictions are Illinois, Missouri, Oklahoma, and Texas and its only international jurisdiction is the United Kingdom.The following table summarizes the open tax years for each major jurisdiction: Jurisdiction Open Tax Years Federal 2005-2006 Illinois 2003-2006 Missouri 2003-2006 Oklahoma 1999-2006 Texas 2002-2006 United Kingdom 2005-2006 6 Table of Contents Consistent with its historical financial reporting, the Company has elected to classify interest expense related to income tax liabilities, when applicable, as part of the interest expense in its Consolidated Statements of Income rather than income tax expense.The Company will continue to classify any income tax penalties as part of selling, general and administrative expense in its Consolidated Statements of Income. Note 7. Comprehensive Income The following table sets forth the computation of comprehensive income for the three and six months ended June 30, 2007 and 2006, respectively: For the three months ended June 30, For the six months ended June 30, 2007 2006 2007 2006 Net income $ 10,072 $ 6,764 $ 19,746 $ 3,564 Other comprehensive income (loss): Currency translation adjustments 260 856 281 1,075 Unrealized gain (loss) on available-for-sale securities, net of income taxes 87 (34 ) 98 10 $ 10,419 $ 7,586 $ 20,125 $ 4,649 Note 8. Stock-Based Compensation The Company awards (i) stock options and (ii) shares of its common stock in the form of unvested stock (“Restricted Stock”), to its directors and employees and applies the provisions of SFAS No. 123R, Share-Based Payment, to these stock-based awards.Stock option valuations are estimated by using the Black-Scholes option pricing model and Restricted Stock awards are measured at the market value of the Company’s common stock on the date of issuance.For stock-based awards granted by the Company with graded vesting provisions, the Company applies an accelerated attribution method and separately amortizes each vesting tranche over its particular vesting period. During the three months ended March 31, 2007 and in connection with the establishment of a new employment agreement, the Company granted 87,700 stock options with an exercise price equal to the market price of the Company’s common stock on the date of grant and 29,400 shares of Restricted Stock to its Chief Executive Officer.On January 19, 2007, the date of grant, the fair value of the stock options and restricted stock was $6.06 and $20.80 per share, respectively. During the three months ended June 30, 2007, the Company granted an aggregate of (i) 119,604 stock options with an exercise price equal to the market price of the Company’s common stock on the dates of grant at a weighted average fair value of $10.58 per share and (ii) 75,600 shares of Restricted Stock at a weighted average fair value of $30.45 per share, to non-employee directors, executive officers and certain employees of the Company. The Company recognized compensation expense related to stock-based awards of $935 and $586 for the three months ended June 30, 2007 and 2006 and $1,804 and $1,118 for the six months ended June 30, 2007 and 2006, respectively. 7 Table of Contents A summary of stock-based award activities during the six months ended June 30, 2007 is presented below: Stock Options Restricted Stock (1) Outstanding at January 1, 2007 1,506,448 171,999 Granted at market price 207,304 105,000 Exercised (172,972 ) (78,194 ) Forfeited/expired (15,365 ) (4,853 ) Outstanding at June 30, 2007 1,525,415 193,952 (1)Restricted stock is exercised at the time the awards vest. Note 9. Repurchases of Common Stock During 2007, the Company has authorization to repurchase shares of its outstanding common stock to offset the dilutive impact of stock option exercises and Restricted Stock grants made during the year under the Company’s stock incentive plans.The Company estimates the number of shares that could be repurchased under this authorizationto be up to approximately 2% of the total shares outstanding.As of June 30, 2007, no shares had been repurchased by the Company under this authorization. During the six months ended June 30, 2007, certain officers and employees of the Company delivered to the Company 16,591 shares of the Company’s common stock in payment of $474 of withholding tax obligations arising from the vesting of Restricted Stock awards.Per the stock incentive plans under which the stock awards were granted, (i) the withholding tax obligation was based upon the fair market value of the Company’s common stock on the vesting date and (ii) the shares returned to the Company in satisfaction of the withholding tax obligation were returned to their respective plans and are available for future grant. Also during the six months ended June 30, 2007, (i) 4,853 shares of the Company’s common stock were returned to treasury, at no cost, due to the forfeiture of Restricted Stock awards and (ii) 336 shares were returned as payment of $10 towards an outstanding employee advance. Note 10. Exit, Disposal, Certain Severance and Other Charges The Company has periodically incurred certain costs, primarily associated with restructuring and other initiatives that include consolidation of operations or facilities, management reorganization and cost-outs, rationalization of certain products, product lines and services, and asset impairments.Examples of these costs include severance benefits for terminated employees, lease termination and other facility exit costs, certain moving and relocation costs, losses on impairments of fixed assets, and write-downs of inventories. During the three months ended June 30, 2007, the Company recorded charges of $1,226 in its Drivetrain segment consisting of (i) $513 of severance and related costs primarily related to certain management upgrades, (ii) $387 for the write-down of raw materials inventory related to the wind-down of activities with certain low-volume customers (classified as Cost of Sales – Products) and (iii) $326 primarily related to a change in the estimated useful life of certain fixed assets and to a lesser extent the disposal of certain fixed assets related to the wind-down of activities with certain low-volume customers (classified as Cost of Sales – Products). 8 Table of Contents Note 11. Segment Information Within the Company, financial performance is measured by lines of business.The Company aggregates certain of its operating units to form two reportable segments: the Logistics segment and the Drivetrain segment.The Logistics segment provides value-added warehousing and distribution, reverse logistics, turnkey order fulfillment, electronic equipment testing, and refurbishment and repair services. The principal customers are currently in the wireless, consumer electronics and automotive industries and include AT&T, Nokia, General Motors, LG, Magellan, T-Mobile, Sony Ericsson, Delphi, Visteon, TomTom and TiVo. The Drivetrain segment primarily sells remanufactured transmissions to Honda, Ford, DaimlerChrysler, Allison and certain foreign OEMs, primarily for use as replacement parts by their domestic dealers during the warranty and/or post-warranty periods following the sale of a vehicle.In addition, the Drivetrain segment sells select remanufactured engines primarily to certain European OEMs.The reportable segments are each managed and measured separately primarily due to the differing customers and distribution channels. The Company evaluates performance based upon operating income.The reportable segments’ accounting policies are the same as those of the Company.Prior to 2007, the Company allocated corporate overhead based upon budgeted full year profit before tax.As the result of (i) significant growth in the Logistics segment and (ii) significant investment in new product and market development in the Drivetrain segment, the Company revised its estimate of the usage of corporate resources.Accordingly and beginning in 2007, corporate overhead is allocated equally to each of the Company’s reportable segments. Internal information systems costs are allocated based upon usage estimates. The following table summarizes financial information relating to the Company’s reportable segments: Logistics Drivetrain Consolidated For the three months ended June 30, 2007: Net sales from external customers $ 69,195 $ 61,614 $ 130,809 Operating income 10,357 5,263 15,620 For the three months ended June 30, 2006: Net sales from external customers $ 66,157 $ 55,864 $ 122,021 Operating income 7,592 4,584 12,176 For the six months ended June 30,2007: Net sales from external customers $ 137,627 $ 124,977 $ 262,604 Operating income 19,725 11,701 31,426 For the six months ended June 30, 2006: Net sales from external customers $ 127,856 $ 113,571 $ 241,427 Operating income 13,586 10,117 23,703 9 Table of Contents Note 12. Discontinued Operations The Company’s Independent Aftermarket businesses remanufactured engines and distributed non-OEM branded remanufactured engines and transmissions directly to independent transmission and general repair shops and certain aftermarket parts retailers.These businesses had incurred operating losses since their beginning.On February 15, 2006, the Company made the decision to exit its Independent Aftermarket transmission and engine businesses.The transmission business ceased operations during the first quarter of 2006 and on July 17, 2006 the Company completed the sale of the engine business to Proformance Technologies, LLC.As part of the sale, the Company received proceeds of $2,051 during 2006. Details of the loss from discontinued operations related to the exit from the independent aftermarket businesses are as follows: For the three months ended June 30, For the six months ended June 30, 2007 2006 2007 2006 Income (loss) from closure and sale of businesses $ (10 ) $ 211 $ (34 ) $ (12,459 ) Operating loss (100 ) (660 ) (63 ) (1,204 ) Non-operating income 2 76 11 164 Loss before income taxes (108 ) (373 ) (86 ) (13,499 ) Income tax benefit 36 325 29 4,522 Loss from Independent Aftermarket, net of income taxes $ (72 ) $ (48 ) $ (57 ) $ (8,977 ) During the three and six months ended June 30, 2006, net sales for the Independent Aftermarket businesses was $3,078 and $7,714.Operating losses incurred during the three and six months ended June 30, 2007 and current assets of discontinued operations as of June 30, 2007, primarily relate to costs and inventory to service the run-out of warranty claims on sales made prior to the closure of the transmission business. Note 13. Earnings Per Share The following table sets forth the computation of basic and diluted earnings per share from continuing operations: For the three months ended June 30, For the six months ended June 30, 2007 2006 2007 2006 Numerator: Income from continuing operations $ 10,144 $ 6,812 $ 19,803 $ 12,541 Denominator: Weighted-average common shares outstanding 21,776,962 21,779,950 21,714,056 21,722,039 Common stock equivalents 327,271 245,415 307,898 266,864 Denominator for diluted earnings per common share 22,104,233 22,025,365 22,021,954 21,988,903 Per common share - basic $ 0.47 $ 0.31 $ 0.91 $ 0.58 Per common share - diluted $ 0.46 $ 0.31 $ 0.90 $ 0.57 10 Table of Contents Note 14. Contingencies The Company is subject to various evolving federal, state, local and foreign environmental laws and regulations governing, among other things, emissions to air, discharge to waters and the generation, handling, storage, transportation, treatment and disposal of a variety of hazardous and non-hazardous substances and wastes. These laws and regulations provide for substantial fines and criminal sanctions for violations and impose liability for the costs of cleaning up, and damages resulting from, past spills, disposals or other releases of hazardous substances. In connection with the acquisition of certain subsidiaries, some of which have been subsequently divested or relocated, the Company conducted certain investigations of these companies' facilities and their compliance with applicable environmental laws. The investigations, which included PhaseI assessments by independent consultants of all manufacturing and various distribution facilities, found that a number of these facilities have had or may have had releases of hazardous materials that may require remediation and also may be subject to potential liabilities for contamination from off-site disposal of substances or wastes. These assessments also found that reporting and other regulatory requirements, including waste management procedures, were not or may not have been satisfied. Although there can be no assurance, the Company believes that, based in part on the investigations conducted, in part on certain remediation completed prior to or since the acquisitions, and in part on the indemnification provisions of the agreements entered into in connection with the Company's acquisitions, the Company will not incur any material liabilities relating to these matters. In connection with the sale of the Distribution Group, a former segment of the Company’s business discontinued and sold during 2000 (the "DG Sale") and now known as Axiom Automotive Technologies, the Company agreed to certain matters with the buyer that could result in contingent liability to the Company in the future.These include the Company's indemnification of the buyer against (i)environmental liability at former Distribution Group facilities that had been closed prior to the DG Sale, including former manufacturing facilities in Azusa, California, Mexicali, Mexico and Dayton, Ohio, (ii)any other environmental liability of the Distribution Group relating to periods prior to the DG Sale, in most cases subject to a $750 deductible and a $12,000 cap except with respect to closed facilities and (iii)any tax liability of the Distribution Group relating to periods prior to the DG Sale.During 2002, the Company negotiated an additional $100 deductible applicable to all Distribution Group claims for indemnification.In addition, prior to the DG Sale several of the Distribution Group's real estate and equipment leases with terms ending on various dates through 2007, were guaranteed by the Company.These guarantees, which originated prior to the time of the DG Sale, remained in effect after the DG Sale so the Company continued to be liable for the Distribution Group's obligations under such leases in the event that the Distribution Group did not honor those obligations.During the three months ended June 30, 2007, the remaining lease agreements expired, thereby releasing the Company from these guarantees. 11 Table of Contents Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statement Notice Readers are cautioned that certain statements contained in this Management’s Discussion and Analysis of Financial Condition and Results of Operations that are not related to historical results are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.Statements that are predictive, that depend upon or refer to future events or conditions, or that include words such as "may," "could," "should," "anticipate," "believe," "estimate," "expect," "intend," "plan," "predict" and similar expressions and their variants, as they relate to us or our management, may identify forward-looking statements.In addition, any statements concerning future financial performance (including future revenues, earnings or growth rates), ongoing business strategies or prospects, and possible future Company actions are also forward-looking statements. Forward-looking statements are based on current expectations, projections and assumptions regarding future events that may not prove to be accurate.These statements reflect our judgment as of the date of this Quarterly Report with respect to future events, the outcome of which are subject to risks, which may have a significant impact on our business, operating results or financial condition.Readers are cautioned that these forward-looking statements are inherently uncertain.Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results or outcomes may differ materially from those described herein.We undertake no obligation to update forward-looking statements. Factors that could cause or contribute to such differences include, but are not limited to, dependence on significant customers, possible component parts and/or core shortages, the ability to achieve and manage growth, future indebtedness and liquidity, environmental matters, and competition.For a discussion of these and certain other factors, please refer to Item1A.“Risk Factors” contained in our Annual Report on Form10-K for the year ended December31, 2006.Please also refer to our other filings with the Securities and Exchange Commission. Critical Accounting Policies and Estimates Our financial statements are based on the selection and application of significant accounting policies, some of which require management to make estimates and assumptions regarding matters that are inherently uncertain.We believe that the following are the more critical judgment areas in the application of our accounting policies that currently affect our financial condition and results of operations. Allowance for Doubtful Accounts.We maintain allowances for doubtful accounts for estimated losses resulting from the failure of our customers to make required payments.We evaluate the adequacy of our allowance for doubtful accounts and make judgments and estimates in determining the appropriate allowance at each reporting period based on historical experience, credit evaluations, specific customer collection issues and the length of time a receivable is past due.Since our accounts receivable are often concentrated in a relatively few number of customers, a significant change in the liquidity or financial position of any one of these customers could have a material adverse impact on our financial statements.For each of the years ended December31, 2006, 2005 and 2004, our accounts receivable write-offs were less than $0.1 million.For each of the six months ended June 30, 2007 and 2006, our accounts receivable write-offs were approximately $0.1 million.As of June 30, 2007, we had $69.3 million of accounts receivable, net of allowance for doubtful accounts of $0.7 million. 12 Table of Contents Inventory Valuation.We make adjustments to write down our inventories for estimated excess and obsolete inventory equal to the difference between the cost of the inventory and the estimated market value based on assumptions about market conditions, future demand and expected usage rates. Changes in economic conditions, customer demand, product introductions or pricing changes can affect the carrying value of our inventory. Demand for our products has fluctuated in the past and may do so in the future, which could result in an increase in excess quantities on hand.If actual market conditions are less favorable than those projected by management, causing usage rates to vary from those estimated, additional inventory write-downs may be required. Although no assurance can be given, these write-downs would not be expected to have a material adverse impact on our financial statements. For the years ended December31,2006, 2005 and 2004, we recorded charges for excess and obsolete inventory of approximately $1.8 million, $0.8 million and $1.9 million, respectively.For the six months ended June 30, 2007 and 2006, we recorded charges for excess and obsolete inventory of approximately $1.8 million and $0.4 million, respectively.As of June 30, 2007 we had inventory of $60.0 million, net of a reserve for excess and obsolete inventory of $6.4 million. Warranty Liability.We provide an allowance for the estimated cost of product warranties at the time revenue is recognized.While we engage in extensive product quality programs and processes, including inspection and testing at various stages of the remanufacturing process and the testing of each finished assembly on equipment designed to simulate performance under operating conditions, our warranty obligation is affected by the number of products sold, historical and anticipated rates of warranty claims and costs per unit and actual product failure rates.Additionally, we participate in the tear-down and analysis of returned products with certain of our customers to assess responsibility for product failures.For the years ended December 31, 2006, 2005 and 2004 we (i) recorded charges for estimated warranty costs of approximately $1.3 million, $1.3 million and $3.4 million, respectively and (ii) paid and/or settled warranty claims of approximately $1.3 million, $1.5 million and $3.7 million, respectively.For the six months ended June 30, 2007 and 2006, we (i)recorded charges for estimated warranty costs of approximately $0.8 million and $0.6 million, respectively and (ii) paid and/or settled warranty claims of approximately $0.6 million and $0.4 million, respectively.Should actual product failure rates differ from our estimates, revisions to the estimated warranty liability may be required.Although no assurance can be given, these revisions would not be expected to have a material adverse impact on our financial statements. Goodwill and Indefinite Lived Intangible Assets. Our goodwill and indefinite lived intangible assets are tested for impairment annually as of September 30th of each year unless events or circumstances would require an immediate review.Goodwill is tested for impairment at a level of reporting referred to as a reporting unit, which generally is an operating segment or a component of an operating segment as defined in paragraph 10 of SFAS No. 131,
